          Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 1 of 40



                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


SIERRA CLUB,

           Plaintiff,

               v.

UNITED STATES ARMY CORPS OF
ENGINEERS et al,                                 CIVIL ACTION NO. 1:20-cv-00460-RP




           Defendants.
           SUPPLEMENT CORRECTING EXHIBIT H (ECF DOC. # 10-13) TO
             SIERRA CLUB’S MOTION FOR PRELIMINARY INJUNCTION

       Sierra Club respectfully submits this notice correcting Exhibit H to Sierra Club’s Motion for

Preliminary Injunction (ECF Doc. #10-13) by supplementing the Declaration of Jennifer Blair with

four attachments (Attachments A-D), which Ms. Blair referenced in her declaration but Sierra Club

inadvertently omitted from the original filing. The complete Declaration of Jennifer Blair, including

Attachments A through D, is attached.

                               Respectfully submitted,


                               /s/Joshua Smith
                               JOSHUA D. SMITH
                               Ore. Bar No. 071757 (pro hac vice)
                               SIERRA CLUB
                               2101 Webster Street, Suite 1300
                               Oakland, CA 94612
                               Telephone: (415) 977-5560
                               Fax: (510) 208-3140
                               joshua.smith@sierraclub.org




                                                  1
          Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 2 of 40



                                  CERTIFICATE OF SERVICE

       I hereby certify that, on this 29th day of June, 2020, a true and correct copy of the foregoing

document was filed and served using the electronic case filing system (ECF) pursuant to the

electronic filing requirements of the United States District Court for the Western District of Texas.



                                                       /s/ Joshua D. Smith
                                                       Joshua D. Smith




                                                  2
           Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 3 of 40




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF TEXAS
                             AUSTIN DIVISION


SIERRA CLUB

               Plaintiffs

                     v.

U.S. ARMY CORPS OF ENGINEERS,
et al.,

               Defendants
                                              1:20-CV-00460

                                              Declaration Jennifer Blair




      1.       My name is Jennifer Blair. I have personal knowledge of the matters

stated herein. I reside in Kyle, Texas.

      2.       I am a Certified Wildlife Biologist® by The Wildlife Society, which is

a non-profit association involved in wildlife stewardship through science and

education. I hold an Endangered Species Act Section 10(a)(1)(A) permit from the

U.S. Fish and Wildlife Service authorizing me to conduct research and recovery

studies on numerous federally listed species, as well as a Texas Parks and Wildlife



                                           Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
           Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 4 of 40




Department permit authorizing me to perform work on all wildlife species within

Texas.

      3.       I have worked in the wildlife and environmental consulting industry

and in the Hill Country region of Texas for 17 years. I have visited several of the

properties along the Permian Highway Pipeline route prior to their inclusion along

the pipeline route, as they are habitat to the golden-cheeked warbler and other

sensitive species in Texas.

      4.       I have evaluated the information that Permian Highway

Pipeline         LLC          provided         to      the       permitting agencies

and have documented inaccuracies in the information provided to the

permitting       agencies and      witnessed        violations    and impacts to the

environment, including golden-cheeked warbler habitat and waterways,

as a result of the ongoing construction activities on properties along the

pipeline route. The pipeline right-of-way through the Hill Country region of Texas

consists of grasslands, shrublands, savannah, and woodlands, with a mix of native

trees of all ages and sizes; shrubs and native grasses; and perennial, intermittent, and

ephemeral streams, as well as other types of lands such as agricultural fields, road

rights-of-way, and residential properties. The pipeline construction process uses

heavy equipment to clear cut and strip the vegetation down to the soil, shred the


                                           2
                                           Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
        Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 5 of 40




material into mulch which in most cases is spread across the right-of-way, and grind

all of the stumps. The topsoil is then removed and piled along the sides of the right-

of-way and the mulched vegetative material is mixed into the topsoil when the

topsoil is removed and piled, until such time as the pipe is in the ground and the

right-of-way      face is ready to be reclaimed. However, this material piled on site

is left unattended for long stretches of time, allowing for the material to wash off of

the right-of-way and into waterways during rain events. Prior to cutting the trench

for the pipeline, the right-of-way is graded using heavy machinery which involves

cutting into steep-sloped areas and hillsides as much as thirty feet or more in some

areas to less than ten feet in others. The subsoils and crushed rock from grading

(commonly referred to as overburden) are also stockpiled along the sides of the right-

of-way and left there until the trench is dug, pipe is brought in, strung, assembled,

placed within the trench, and then buried, which occurs, in many cases, several

weeks if not several months after the initial clearing and preparation of the right-of-

way was performed. The overburden piles can also be washed away during rain

events. Due to the significant soil disturbance, removal of all vegetation, and lack of

measures to hold the disturbed soils in place during construction, the right-of-way is

often muddy, with areas of wash out, areas of standing water, and large ruts left by

machinery. Attachment A and Attachment C include representative photographs of

construction activities within the PHP right-of-way that I took depicting some of


                                          3
                                           Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
           Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 6 of 40




these impacts. Some of these types of impacts are permanent. For example, since

there are specific maintenance requirements within the pipeline right-of-way, i.e.

trees and other woody vegetation will not be allowed to reestablish within the

permanent right-of-way.

      5.       The vegetation clearing and construction activities affects the golden-

cheeked warbler by displacing and potentially killing individuals and destroying

their nesting and foraging habitat which impacts their reproductive ability. The

impacts to this species are therefore not limited to the immediate area but affects the

species throughout the region.

      6.       The construction and clearing of the right-of-way also affects all the

wildlife within and surrounding the right-of-way, including other migratory birds,

reptiles, amphibians, mammals, and invertebrates. This clearing and construction is

occurring during the spring when many wildlife species are reproducing and raising

young. For example, the clearing of these areas could wipe out nests of migratory

birds and injure or kill wildlife that are within the right-of-way when clearing

activities commence. Additionally, the clearing of this right-of-way and the

construction activities could have permanent impacts to many wildlife species, as a

result of habitat fragmentation and impacts to food and water sources. The

shrubland, savannah, and woodland habitats lost will not be replaced through time




                                           4
                                           Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
           Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 7 of 40




and growth, as the right-of-way will be maintained to prevent woody vegetation

from encroaching within the permanent right-of-way.

      7.       I have worked with my team and landowners along the pipeline route

to track impacts to waterways in Hill Country from this project. I have visited

multiple sites along the route during and after rain events to document where water

and sediment discharges from within the right-of-way are occurring. Runoff and

discharges from the pipeline construction sites leave a specific signature, especially

when rain events for this region typically include strong storm systems that move

across the region with high rainfall rates (downpours of an inch or greater per hour)

and flash flooding potential, as we have seen over the last month. During and

following a rain event, stormwater runoff can be tracked by following the gradient

of the site. Stormwater runoff from sites like the construction occurring along the

pipeline route can cause erosion, and transport sediments and debris from within the

construction site and deposit them into the surrounding water resources resulting in

water quality degradation and contamination. Disturbed areas with no groundcover

or adequate control measures in place, like these construction sites, experience

significant stormwater runoff, which carries the displaced soil, sediments, and debris

into the intermittent and perennial streams within and near the construction zone.

The displaced soil, sediments, and debris impacts both surface and groundwater,

which could have long lasting, detrimental impacts to aquatic resource functions,


                                          5
                                          Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
        Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 8 of 40




water quality, and species habitats, to include the federally-listed species

( alamande , fi h, in e eb a e , and lan ) ha         cc      i hin he egi n      a ife

and associated springs. The pipeline route crosses both the contributing and recharge

zones for the Trinity and Edwards aquifers. These are sole-source aquifers,

composed of permeable limestone (karst) that are easily damaged and permeated.

Construction of a pipeline through sensitive karst environments can lead to water

quality degradation and contamination of the groundwater. Some characteristics of

limestone aquifers make them particularly susceptible to contamination. Sinking

streams, sinkholes, and other karst features provide a rapid route for unfiltered

contaminants from the land surface to the underlying aquifer. Karst features or voids

encountered during construction also provide a rapid and direct route for unfiltered

contaminants from the construction site to the underlying aquifer. This

characteristic, along with swift groundwater flow in conduits and difficulty

characterizing and monitoring the highly heterogeneous karst subsurface,

contributes to an elevated risk for degradation of water quality. The reliance on

groundwater for drinking supplies in karst regions such as the Edwards and Trinity

Aquifers creates potential for public health effects. For instance, in Blanco County

the PHP construction hit a void, which led to the loss of drilling fluids and as a result

contaminated wells as far as a mile away from the incident. For more information

on this occurrence, see Attachment B.


                                           6
                                            Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
           Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 9 of 40




      8.       Construction impacts to surface waters over the recharge and

contributing zones are directly tied to the Edwards and Trinity aquifer, given that

sinking streams, sinkholes, and other karst features within these surface water

features provide a rapid route for unfiltered contaminants from the land surface to

the underlying aquifer. Stormwater runoff water carrying sediments, debris, and

pollutants from within the pipeline area can be transported off of the construction

site into these surface waters and directly into the underlying aquifer. Once sediment,

debris, and pollutants from stormwater runoff has been carried from within the

pipeline right-of-way into surface water resources and is carried downstream or

deposited across the landscape it cannot be recaptured/reclaimed.

      9.       The clearing, grading, excavation, trenching, and other activities

associated with the ongoing construction of the pipeline has already impacted

waterways at numerous sites. These impacts will continue in the future at the sites

already identified, as well as other waterway crossings in which construction

activities have yet to begin, if current practices and measures are not modified

accordingly to curtail and prevent stormwater runoff, erosion, and sedimentation

from within the right-of-way being released into the waterways. For example, during

my visits to sites within the pipeline route either after rain events or while the rain

event was ongoing, I witnessed the formation of erosion channels, sediment

transport, and deposition from stormwater runoff within the pipeline right-of-way be


                                          7
                                           Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
        Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 10 of 40




carried off the construction area, downstream and into the surrounding surface

waters. The fall out of sediments and debris from within the pipeline right-of-way

carried downstream by stormwater runoff and into the surrounding surface waters

resulted in sedimentation and silting in of streambed segments and pool areas within

areas of riffle-pool complexes, as well as large areas of sediment deposition along

the high-water line, eddies, and areas of slower flows. The overall water chemistry,

increase water temperature, and reduce dissolved oxygen. Examples of this are in

Attachment C. This affects the functionality of the aquatic system and can have

significant impacts on the aquatic species and organisms. For example, sediment

transport and deposition causes infilling which can stop or alter flows, plug spring

outlets, smother vegetation, as well as change the overall water depth.

      10.    As shown in Attachment C, effective erosion and sedimentation control

measures have not been implemented appropriately within may of the construction

sites along the pipeline route, including within Corps Action Areas and other water

features in which NWP 12 verification was required. I have documented extensive

erosion, sedimentation, and runoff at several sites along the pipeline route during

and following rain events since construction activities began a few months ago.

Conditions observed on properties along the pipeline right-of-way range from no

erosion and/or sedimentation control measures in place at all, to improperly installed

and/or inadequate erosion and sedimentation control measures which do little to


                                          8
                                          Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
         Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 11 of 40




control the runoff, erosion, or sedimentation occurring throughout the pipeline route.

Despite documenting the failure and/or lack of appropriate erosion and

sedimentation control measures and the resulting impacts from runoff from within

the pipeline right-of-way that have occurred during previous rain events on several

sites I have visited with ongoing construction activities, PHP LLC continues to fail

to implement appropriate erosion and sedimentation control measures.

        11.   I have also observed occupied habitat for the golden-cheeked warbler

within the pipeline construction areas that was not included in the Biological

Assessment or the Biological Opinion. I have visited these areas to document

golden-cheeked warbler occurrences and presence of suitable habitat characteristics

and provided notice to the U.S Fish and Wildlife Service of the findings. However,

PHP LLC has continued to proceed with the clearing of those sites despite this

information. On one site visit, we documented what appeared to be a golden-cheeked

warbler nest next to a big pile of mulch that was created from the trees removed

within the construction area. Images of the nest discovered within the recently

cleared right-of-way are included in Attachment D.



I declare under penalty of perjury that the foregoing is true and correct. 28 U.S.C. §

1746.




                                          9
                                          Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
       Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 12 of 40




Executed this 11th day of June, 2020 in Kyle, Texas.


                                         ________________________________
                                         Jennifer Blair, CWB




                                       10
                                         Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 13 of 40




                  Attachment A




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
              Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 14 of 40


Attachment A: Representative photos from across the pipeline route of construction activities within
the PHP right-of-way depicting general conditions as well as impacts to vegetation communities and
endangered species habitats. The following photos provide representative examples of where I have
documented impacts to the environment as a result of the ongoing construction activities on
properties along the pipeline route to include clearing of golden-cheeked warbler habitat, lack of
proper measures to prevent the spread of oak wilt, and impacts to karst features/voids discovered
during construction activities.




                                                  Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 15 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 16 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 17 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 18 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 19 of 40




                  Attachment B




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 20 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 21 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 22 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 23 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 24 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 25 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 26 of 40




                  Attachment C




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
        Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 27 of 40




Attachment C: Representative photos from across the pipeline route in which erosion
and sedimentation control measures have not been implemented appropriately,
including within Corps Action Areas and other water features in which NWP 12
verification was required. The following photos provide representative examples of
where I have documented extensive erosion, sedimentation, and runoff at several sites
along the pipeline route during and following rain events since construction activities
began a few months ago. Conditions observed on properties along the pipeline right-of-
way range from no erosion and/or sedimentation control measures in place at all, to
improperly installed and/or inadequate erosion and sedimentation control measures
which do little to control the runoff, erosion, or sedimentation occurring throughout the
pipeline route.




                                            Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 28 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 29 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 30 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 31 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 32 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 33 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 34 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 35 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 36 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 37 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 38 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 39 of 40




                  Attachment D




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
Case 1:20-cv-00460-RP Document 22 Filed 06/29/20 Page 40 of 40




                              Sierra Club Ex. H (ECF Doc. 10-13) (Corrected)
